[image00001.jpg]


FIRST NORTHERN BANK


EXECUTIVE RETIREMENT/RETENTION PARTICIPATION AGREEMENT
FOR JOE DANELSON


                                                                                                                                                            [image1.jpg]


This Executive Retirement/Retention Participation Agreement (the "Agreement") is
entered into as of this 1st day of August, 2017,  by and between First Northern
Bank of Dixon, a California-chartered, FDIC-insured bank with it main office in
Dixon, California ("Company") and Joe Danelson (the "Executive").


Whereas, the Executive has contributed substantially to the success of the
Company and its parent corporation, First Northern Community Bancorp, and the
Company desires that the Executive continue employment,


Whereas, the Compensation Committee has reviewed and approved of this Agreement
and the Executive's participation herein, and approves of the Executive's
participation in the First Northern Bank Executive Deferral Plan ("Plan") for
any bonus amounts awarded to the Executive under the terms of this Agreement,


Whereas, the Executive wishes to accept participation in this Agreement subject
to all terms herein,


Whereas, the Company and the Executive acknowledge that this Agreement is not a
guarantee of employment and may be terminated as specified in 3.2 below,


Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




SECTION 1
PURPOSE
 
The purpose of this Agreement is to provide a supplementary Executive
Retirement/Retention Award to the Executive that vests and becomes payable upon
continued employment of the Executive to age 65, as described below.  The
Executive Retirement/Retention Award shall be awardable to the Executive only
upon achievement of goals specified by the Board.  Once awarded, the Executive
agrees to voluntarily defer 100% of the award into Plan, such deferral subject
to all the terms of the Plan in addition to those specified in this Agreement. 
Any capitalized term not defined herein shall have the meaning assigned to such
term in the Plan.


Amendments that may be made to the Plan from time to time shall apply to any
Executive Retirement/Retention Awards granted and deferred under this Agreement.








SECTION 2
DEFINITIONS
  
2.01 Board.  "Board" means the Board of Directors of the Company.
 
2.02 Code.  "Code" means the Internal Revenue Code of 1986, as amended from time
to time.
 

--------------------------------------------------------------------------------

 
2.03 Compensation Committee.  "Compensation Committee" means the Compensation
Committee of the Board.


2.04 Disability.  "Disability" means that the Executive is (a) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months; or
(b) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering the Company's employees.  The Company may, in its discretion, rely on a
determination by the Social Security Administration or an insurance carrier (if
the definition of "disability" applied by the carrier is consistent with this
section) in determining whether the Executive has a Disability, and may require
the Executive to submit proof of such determination.  The term "Disability"
shall be interpreted consistently with Code section 409A.


2.05 Early Termination Date.  "Early Termination Date" means any date on which
the Executive's Service with the Company ends prior to the Executive's 65th
birthday.


2.06 ERISA.  "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time.


2.07 Executive Retirement/Retention Award.  "Executive Retirement/Retention
Award" means the bonus paid to the Executive, and immediately deferred, based on
the extent to which the Performance Goal approved by the Compensation Committee
was achieved.  The Compensation Committee shall determine and communicate to the
Executive the Executive Retirement/Retention Award in advance of each year,
except the initial Executive Retirement/Retention Award shall be communicated
upon the execution of this Agreement.  The Executive agrees to immediately defer
any and all Executive Retirement/Retention Awards into the Bank's Executive
Deferral Plan subject to all the terms of the Plan and those additional terms
specified in this Agreement.
 
2.08 Normal Termination Date.  "Normal Termination Date" means any date the
Executive terminates Service on or after the Executive's 65th birthday.


2.09 Performance Goal.  "Performance Goal" means goals determined by the
Compensation Committee the achievement of which shall result in the payment, and
immediate deferral, of an Executive Retirement/Retention Award under this
Agreement.  The Compensation Committee shall determine and communicate to the
Executive the Performance Goal in advance of each year, except the initial
Performance Goal shall be communicated upon the execution of this Agreement.


2.10 Service.  "Service" means the period during which an Employee is employed
by the Company commencing with the Employee's first day of employment and
continuing through the termination of such employment.




SECTION 3
VESTING OF EXECUTIVE RETIREMENT/RETENTION AWARDS
 


3.1 Vesting.  Executive Retirement/Retention Awards granted to the Executive
shall be payable to the Executive according to the terms of the Plan and the
additional terms of this Section 3.1.  Unless otherwise provided in this
section, the Executive shall become fully vested in his Executive
Retirement/Retention Award balance as of his 65th birthday, provided he remains
in continuous Service through his Normal Termination Date.


(a)
Voluntary Termination at an Early Retirement Date – If the Executive voluntarily
terminates employment without Good Reason at an Early Termination Date, then the
Executive shall forfeit any unvested deferral balances derived from the deferral
of Executive Retirement/Retention Awards granted under the terms of this
Agreement.

(b)
Involuntary Termination without Cause or Voluntary Termination for Good Reason–
If the Executive's employment is involuntarily terminated without Cause (as
described in Section 3.3 of this Agreement), or voluntarily terminated for Good
Reason, the Executive shall vest 100% in all deferral balances derived from
Executive Retirement/Retention Awards granted under this Agreement.  The payment
of such amounts shall be determined by the terms of the Plan.

(c)
Involuntary Termination With Cause – If the Executive's employment is
involuntarily terminated with Cause (as described in Section 3.3 of this
Agreement), the Executive shall forfeit any and all deferral balances derived
from the deferral of Executive Retirement/Retention Awards granted under the
terms of this Agreement.

(d)
Termination Due to Death, Disability, or Change in Control -- If the Executive's
employment is terminated due to the Executive's death, Disability, or within 24
months of a Change in Control, then the Executive shall vest 100% in all
deferral balances derived by Executive Retirement/Retention Awards granted under
this Agreement.  The payment of such amounts shall be determined by the terms of
the Plan.

 
 

--------------------------------------------------------------------------------

3.2 Change in Employment Status.  If the Compensation Committee determines that
the Executive's performance is no longer at a level which deserves reward
through participation in this Agreement, but does not terminate the Executive's
employment, participation herein and eligibility to receive additional Executive
Retirement/Retention Awards shall cease.  The amount payable to the Executive
under the terms of this Agreement shall be determined based on Executive
Retirement/Retention Awards granted prior to a change in employment status
subject to the provisions of 3.1 above.


3.3 Discharge for Cause.  Notwithstanding any other provisions of this
Agreement, no benefit shall be paid under the terms of this Agreement if the
Executive's employment with the Company has been terminated for "Cause." Cause
shall mean that the Executive has:
(a)
Willfully and intentionally violated any state or federal banking or securities
laws or the bylaws, rules, policies or resolutions of the Company or the rules
or regulations of the Federal Deposit Insurance Corporation, Federal Reserve
Board or other regulatory agency or governmental authority having jurisdiction
over the Company; or

(b)
Been convicted of any felony or a crime involving moral turpitude, or willfully
and intentionally committed a fraudulent or dishonest act; or

(c)
Willfully and intentionally disclosed, without authority, any secret or
confidential information concerning the Company or any customer of the Company
or taken any action which the Board determines, in its sole discretion and
subject to good faith, fair dealing and reasonableness, constitutes unfair
competition with or induces any customer to breach any contract with the
Company.







SECTION 4
BENEFITS PAYABLE
 
Benefits payable to the Executive, or to the Executive's Beneficiaries shall be
determined based on the terms of the Plan and the terms of this Agreement.  Any
benefit payable is subject to the vesting provisions of Section 3 of this
Agreement.
 
4.1 Income Tax Withholding. The Company shall withhold from any amount paid
under this Agreement any and all federal, state and local income taxes and any
other taxes that are required to be withheld from such payment under applicable
law.
 
4.2 FICA Tax Withholding. The Company shall withhold from the Executive's other
compensation and/or from the first payments to be made under this Agreement, the
Executive's share of FICA and other employment taxes imposed on the value of the
benefits payable from this Agreement when such taxes, in the sole judgment of
the Company, are required to be withheld under applicable law.  If any law
provides the Company discretion as to the timing of tax withholding, the Company
shall have the sole right determine when taxes shall be withheld.
 
4.3 Unfunded Status and Source of Benefit Payments. This Agreement is intended
to be unfunded for purposes of both ERISA and the Code. This Agreement does not
require any segregated or separate assets. The benefits provided under this
Agreement shall be paid solely from the general assets of the Company.
 


SECTION 5
BENEFICIARY DESIGNATION AND ADMINISTRATION


All beneficiary designation and Executive elections shall be governed by the
terms of the Plan. Except for the communication of Performance Goals and
Executive Retirement/Retention Awards, and the additional vesting requirement of
Section 3 of this Agreement, the administration of the deferral balances
generated by this Agreement shall be governed by the terms of the Plan.



--------------------------------------------------------------------------------


  IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
duly executed for and on behalf of the Company by its duly authorized officers,
and on behalf of the Executive and the Executive's beneficiaries, on this the
1st day of August, 2017.
 

     
FIRST NORTHERN BANK
Louise Walker
   
By:
 
 /s/ Louise Walker
[image2.jpg]
   
Title:
 
 President/CEO
[image2.jpg]

 


EXECUTIVE – Mr. Joe Danelson
   
By:
 
  /s/ Joe Danelson
[image2.jpg]
   
Title:
 
 Executive Vice President / Chief Credit Officer
[image2.jpg]



